Citation Nr: 1619050	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  05-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar type.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to June 1977.  The Veteran died in January 2011, and the appellant is his mother.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO).  In August 2007, the Board denied the Veteran's claim for entitlement to a TDIU, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court granted the parties' Joint Motion to Vacate and Remand (Joint Motion), in which the parties agreed that the Board's decision regarding entitlement to a TDIU should be vacated and returned to the Board. 

The Joint Motion also stipulated and that the Board should have addressed whether new and material evidence had been submitted to reopen a previously denied claim of service connection for schizophrenia.  In April 1985, the Veteran submitted a claim of entitlement to service connection for a mental disorder.  In October 1985, the RO denied service connection for acute schizophrenia.  The Veteran did not perfect an appeal of this decision.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In August 1987, the Veteran requested to reopen his claim.  In December 1987, the RO advised that because new and material evidence had not been submitted, the claim was denied.  The Board subsequently determined, in January 2004, that a January 1988 statement by the Veteran was intended as a Notice of Disagreement.  Accordingly, a Statement of the Case (SOC) was furnished in April 2005, and a Supplemental Statement of the Case (SSOC) in July 2005.  

In the October 2009 Joint Motion, the parties agreed that, while the Veteran had not filed a Substantive Appeal within 60 days of the SOC, the RO had waived the time limit by going on to furnish an SSOC in July 2005.  As the Veteran had filed a Substantive Appeal within 60 days of the July 2005 SSOC, the appeal was timely perfected.  

Pursuant to the Joint Motion, in January 2011, days after the Veteran's death, the Board issued a decision granting service connection for schizoaffective disorder, bipolar type, and remanding the issue of entitlement to a TDIU for further development.  However, because the Veteran died prior to the promulgation of the decision, the Board did not have jurisdiction to decide the appeal.  See 38 C.F.R. § 20.1302 (2015).  Accordingly, in March 2015, the Board vacated the January 2011 decision and remand.  In a separate March 2015 decision, the Board remanded the issues of entitlement to VA dependency and indemnity compensation (DIC) and entitlement to burial benefits, and directed the Agency of Original Jurisdiction (AOJ) to rule on the appellant's motion for substitution.  

The Board notes that the March 2015 remand directed the AOJ to readjudicate the substantive claims addressed herein if the appellant's motion for substitution was granted.  While the AOJ granted the motion but did not readjudicate the claims, the Board finds that, as the decision with regard to service connection is fully favorable, the appellant is not prejudiced by a decision at this time.  See generally, Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to a TDIU is remanded herein and, as such, will be readjudicated by the AOJ.

The appellant's motion for substitution was granted in December 2015.  The Board notes that the appellant's claims for VA DIC and burial benefits remain in remand status pending the resolution of the issues before the Board and will be addressed by the AOJ. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the appellant's favor, the Veteran's schizoaffective disorder, bipolar type, clearly and unmistakably existed prior to service, and was not clearly and unmistakably not aggravated by service. 


CONCLUSION OF LAW

The presumption of soundness is not rebutted, and the criteria for service connection for schizoaffective disorder, bipolar type, have been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence 

Preliminarily, the Board notes that the Veteran's August 1987 claim for entitlement to service connection for an acquired psychiatric disorder was initially characterized as a new and material evidence claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  Regulations currently in effect, however, provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c).

At the time of the October 1985 decision, the claims file contained the Veteran's service treatment records, to include an Aptitude Board Report Cover Sheet that indicated the Veteran was being discharged by reason of unsuitability.  In February 2001, the RO requested the Veteran's personnel file and these records were received in September 2001.  On review, the newly received records included information pertinent to the claim of service connection for an acquired psychiatric disorder.  Specifically, they contained the actual Depot Aptitude Board (DAB) report that discussed training failures and in-service neuropsychiatric findings.  This record is dated June 1977 and was in existence at the time of the previous denial, but had not been obtained.  Accordingly, the claim is properly reviewed on a de novo, rather than new and material, basis.  38 C.F.R. § 3.156(c).  

II.  Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  When a condition is not noted upon entrance, the presumption of soundness may be rebutted only by clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b)(1).  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Initially, the Board notes that the record reflects that the Veteran had a diagnosis of schizoaffective disorder, bipolar type, during the pendency of the appeal.  Accordingly, the threshold requirement of the existence of a present disability has been met. 

Next, the Board finds that the appellant is initially entitled to the presumption of soundness with respect to the Veteran.  No acquired psychiatric disorder, including schizophrenia or schizoaffective disorder, was noted at the time of the Veteran's examination, acceptance, and enrollment into service and his March 1977 enlistment examination indicated that his psychiatric system was normal on clinical evaluation.  On the associated report of medical history, the Veteran denied having depression, excessive worry, or nervous trouble of any sort.  

As no psychiatric disorder is noted on the Veteran's entrance examination but there is an indication that the Veteran may have had a pre-existing disorder, the Board must apply a two-pronged test to determine whether the presumption of soundness is rebutted.  As noted above, first, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Turning to the first prong, in determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

Upon review, the Board finds that the first prong of the test has been satisfied, as the evidence clearly and unmistakably demonstrates that the Veteran's schizoaffective disorder pre-existed his period of service.  The claims file contains records of private psychiatric treatment from Hampton Mental Health Center and Eastern State Hospital dated from approximately April 1976 to July 1976, which demonstrate diagnoses of schizophrenia, schizoaffective type, and paranoid schizophrenia.  An April 1976 record notes that the Veteran had been hospitalized several times over the past three months in connection with his mental illness.  Additionally, when the Veteran underwent VA psychiatric evaluation in connection with his claim for entitlement to service connection for posttraumatic stress disorder in September 2004, the examiner noted that a chart review indicated a clear, long-standing history of mental illness prior to service, as demonstrated by the inpatient psychiatric admissions in 1976.  The examiner also reported that a chart review suggested that the Veteran first began hearing voices around age 18 or 19, and determined that his mental illness was likely present prior to service.  

Accordingly, the first prong is rebutted and the Board must now determine whether there is clear and unmistakable evidence that the Veteran's schizoaffective disorder was not aggravated by his active service.  In making a determination as to whether the pre-existing schizoaffective disorder was not aggravated by service, the Board considers the service records to be highly probative; significantly, these records are negative for any diagnosis of schizophrenia or schizoaffective disorder.  

However, the June 1977 DAB report indicated that the Veteran had little success at recruit training and had failed at nearly every training evolution.  It was further noted that he had been counseled on numerous occasions with no positive effect and could not do even simple things without constant supervision.  The report also indicated that a neuropsychiatric unit evaluation had been completed, and had stated that the Veteran was a "drifter" using poor judgment, had a lack of control and impulse to guide his life, and was "emotionally and intellectually inept for much of life's stresses."  The Veteran was subsequently discharged by reason of unsuitability.  

The September 2004 VA examiner noted in a review of the Veteran's military service that he reported that he "was not mentally situated" when he went into the military.  The examiner contended that the Veteran's statements suggested that his psychological functioning was compromised at the onset of his service due to the preexisting mental illness, and likely negatively affected his ability to complete military training.  

Upon review, the Board finds that the limited medical findings reported during service are suggestive of significant dysfunction in that the Veteran was described as having poor judgment, lacking control and the impulse to guide his life, and as being "emotionally and intellectually inept for much of life's stresses."  Additionally, the September 2004 VA examiner's report appears to suggest that the Veteran's pre-existing psychiatric disability played a significant role in causing the Veteran's dysfunctional behavior in service.  Given the limited findings as well as the high standard for rebuttal, the Board cannot find that clear and unmistakable evidence establishes that the Veteran's pre-existing psychiatric disability was not aggravated by his brief period of service and the second prong for the rebuttal of the presumption of soundness is not met.  

Accordingly, in the absence of clear and unmistakable evidence that any permanent worsening of schizoaffective disorder, which the Board finds has been present since before service, was the result of the natural progression of the disease rather than service, aggravation is presumed.  Accordingly, after resolving all doubt in the appellant's favor, the Board finds that the Veteran's schizoaffective disorder, bipolar type, preexisted and was aggravated in service, and concludes that service connection is warranted. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015). 


ORDER

Service connection for schizoaffective disorder, bipolar type, is granted.  


REMAND

Prior to his death, the Veteran also asserted a claim for entitlement to a TDIU.  The claim was previously denied as the Veteran did not have any service-connected disabilities; he asserted that he was unable to work as a result of his schizoaffective disorder.  Now, as service connection has been granted with respect to schizoaffective disorder, the basic eligibility requirement for a TDIU has been met; that is, there is at least one service-connected disability.  However, it remains unclear whether the schedular requirements for a TDIU are met at any point during the period on appeal.  See 38 C.F.R. § 4.16(a) (2015) (if there is only one service-connected disability, it must be rated at least 60 percent disabling).

As it is up to the AOJ to assign the proper disability rating or ratings for schizoaffective disorder, the Board cannot yet adjudicate the issue of entitlement to a TDIU.  Accordingly, upon remand and after assigning a disability rating for schizoaffective disorder, the AOJ should readjudicate the issue of entitlement to a TDIU.




Accordingly, the case is REMANDED for the following actions:

1.  After the completion of any additional development deemed necessary, including the assignment of a disability rating or ratings for schizoaffective disorder, the AOJ should readjudicate the claim for entitlement to a TDIU.  If it is determined that the service-connected disability picture fails to meet the rating percentage standards under 38 C.F.R. § 4.16(a) at any point during the period on appeal, the AOJ should determine if referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

2.  If entitlement to a TDIU is not granted to the fullest extent, the appellant and her representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


